Execution Version


AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)
This AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN) (this
“Agreement”) is made as of this 2nd day of August, 2016, by and among ENDOCHOICE
HOLDINGS, INC. (“Holdings”), ENDOCHOICE, INC. (“Endochoice”), ROBERT S. SMITH,
M.D., INC. (together with Holdings and Endochoice, collectively in the singular,
“Borrower”), MidCap Funding IV Trust (as successor by assignment to MidCap
Financial Trust), individually as a Lender and as Agent (in such capacity,
together with its successors and assigns, “Agent”) and the other financial
institutions party hereto, each as a Lender.
RECITALS
A. Agent, Lenders and Borrower have entered into that certain Credit and
Security Agreement, dated as of June 30, 2015, as amended by that certain
Amendment No. 1 to Credit And Security Agreement (Revolving Loan), dated as of
August 10, 2015 (the “Original Credit Agreement”, and as the same is amended
hereby and as it may be further amended, modified, supplemented and restated
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to extend certain financial accommodations to Borrower in the amounts and
manner set forth in the Credit Agreement.


B. Borrower has requested, and Agent and Lenders constituting at least the
Required Lenders have agreed, to amend certain provisions of the Original Credit
Agreement related to the financial covenants set forth therein in accordance
with the terms and subject to the conditions set forth herein.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders constituting
Required Lenders and Borrower hereby agree as follows:
1.Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby. The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalize terms used in the Recitals hereto).
2.    Amendment to Original Credit Agreement. Subject to the terms and
conditions of this Amendment, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended by replacing Schedule 6.3 (Minimum Net Revenue) in its entirety
with a new Schedule 6.3 attached hereto as Exhibit A.


MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225

--------------------------------------------------------------------------------




3.    Representations and Warranties; Reaffirmation of Security Interest.
Borrower hereby confirms that all of the representations and warranties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct as of such earlier date. Nothing herein is intended to impair or limit
the validity, priority or extent of Agent’s security interests in and Liens on
the Collateral. Borrower acknowledges and agrees that the Credit Agreement, the
other Financing Documents and this Agreement constitute the legal, valid and
binding obligation of Borrower, and are enforceable against Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.
4.    Conditions to Effectiveness. This Agreement shall become effective as of
the date on which each of the following conditions has been satisfied, as
determined by Agent in its sole discretion:
(a)    Borrower shall have delivered to Agent this Agreement, executed by an
authorized officer of Borrower;
(b)    all representations and warranties of Borrower contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
(c)    prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents;
(d)    Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request;
and
(e)    Agent shall have received from Borrowers all of the fees owing pursuant
to this Agreement, including without limitation, Agent’s reasonable
out-of-pocket legal fees and expenses pursuant to this Agreement and other fees
due and owing under the Financing Documents.
5.    No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default. This Agreement (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement.


2
MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225

--------------------------------------------------------------------------------




6.    Affirmation. Except as specifically amended pursuant to the terms hereof,
Borrower hereby acknowledges and agrees that the Credit Agreement and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrower. Borrower covenants and agrees to comply
with all of the terms, covenants and conditions of the Credit Agreement and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.
7.    Miscellaneous.
(a)    Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrower.
(b)    Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.
(c)    Headings. Section headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
(d)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.
(e)    Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(f)    Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(g)    Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]


3
MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.




AGENT:
MIDCAP FUNDING IV TRUST,

as Agent

By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:___________________________________(SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory






LENDER:
MIDCAP FUNDING IV TRUST,

as a Lender

By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:___________________________________(SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory








[Signatures Continue on Following Page]




4
MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225

--------------------------------------------------------------------------------








LENDER:
SILICON VALLEY BANK,

as a Lender



By:___________________________________(SEAL)
Name: ________________________________
Title: _________________________________










[Signatures Continue on Following Page]




5
MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225

--------------------------------------------------------------------------------






BORROWER:
ENDOCHOICE HOLDINGS, INC.,
as Borrower and Borrower Representative
By:                                                                (SEAL)
 
Name:                                                                       
 
Title:                                                                         
ENDOCHOICE, INC.,
as Borrower
 
By:                                                                (SEAL)
 
Name:                                                                       
 
Title:                                                                         
ROBERT S. SMITH, M.D., INC.,
as Borrower
By:                                                               (SEAL)
 
Name:                                                                       
 
Title:                                                                         





[End of Signature Pages]




6
MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225

--------------------------------------------------------------------------------








EXHIBIT A


Schedule 6.3 – Minimum Net Revenue Schedule
Period Ending
Testing Date
Covenant Revenue
June 30, 2015
August 15, 2015
$29,944,791
September 30, 2015
November 15, 2015
$31,997,507
December 31, 2015
February 15, 2016
$34,643,498
March 31, 2016
May 15, 2016
$34,033,954
June 30, 2016
August 15, 2016
$34,658,273
September 30, 2016
November 15, 2016
$37,623,421
December 31, 2016
February 15, 2017
$39,786,556
March 31, 2017
May 15, 2017
$41,767,816
June 30, 2017
August 15, 2017
$43,324,311
September 30, 2017
November 15, 2017
$45,088,675
December 31, 2017
February 15, 2018
$46,806,170
March 31, 2018
May 15, 2018
$49,138,559
June 30, 2018
August 15, 2018
$50,759,592
September 30, 2018
November 15, 2018
$53,176,267
December 31, 2018
February 15, 2019
$58,296,392
March 31, 2019
May 15, 2019
$58,296,392
June 30, 2019
August 15, 2019
$58,296,392
September 30, 2019
November 15, 2019
$58,296,392
December 31, 2019
February 15, 2020
$58,296,392
March 31, 2020
May 15, 2020
$58,296,392
 
 
 









7
MidCap / EndoChoice / Amendment No. 2 to Credit Agreement (Revolving Loan)
\\DC - 036639/000017 - 8594225